Citation Nr: 1513520	
Decision Date: 03/30/15    Archive Date: 04/03/15

DOCKET NO.  14-30 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been presented to reopen a claim for service connection for diabetes mellitus, including as due to herbicide exposure.

2.  Entitlement to service connection for diabetes mellitus, including as due to herbicide exposure.

3.  Entitlement to service connection for ischemic heart disease, including as due to herbicide exposure.

4.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, including as due to herbicide exposure or secondary to diabetes mellitus.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission

ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1957 to August 1977.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system reveals additional documents pertinent to the present appeal, to include the July 2014 statement of the case.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  In an unappealed September 2007 rating decision, the RO denied entitlement to service connection for diabetes mellitus.

2.  The evidence associated with the claims file subsequent to the September 2007 decision includes evidence that relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.

3.  The evidence of record establishes that the Veteran was likely exposed to herbicides during his active service. 

4.  The Veteran's diagnosed diabetes mellitus is presumed to have been caused by his herbicide exposure in service.

5.  The Veteran's diagnosed ischemic heart disease is presumed to have been caused by his herbicide exposure in service.

6.  The Veteran's diagnosed peripheral neuropathy has been linked by medical evidence to his diabetes mellitus. 


CONCLUSIONS OF LAW

1.  The September 2007 decision that denied a claim of entitlement to service connection for diabetes mellitus is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.156(b), 20.1103 (2007).

2.  New and material evidence has been received to reopen a claim of entitlement to service connection for diabetes mellitus.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).

3.  Criteria for service connection for diabetes mellitus have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  Criteria for service connection for ischemic heart disease have been met.  38 U.S.C.A. §§ 1110, 1112, 1116, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Criteria for service connection for peripheral neuropathy, as secondary to diabetes mellitus, have been met.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material 

Generally, a claim which has been denied in a final unappealed RO decision or an unappealed Board decision may not be reopened and allowed.  38 U.S.C.A. § 7105(c).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim. 

In deciding whether new and material evidence has been submitted the Board looks to the evidence submitted since the last final denial of the claim on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).  The threshold for determining whether new and material evidence has been submitted is "low."  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  However, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  

The Veteran originally filed a claim of entitlement to service connection for diabetes mellitus in April 2007.  A September 2007 rating decision denied service connection based on a finding that there was no evidence of any current disability, in-service findings of diabetes mellitus, or a nexus to service.  The Veteran did not appeal that decision, and new and material evidence was not received within a year of that decision that would prevent the claim from becoming final.

The pertinent evidence of record at the time of the September 2007 rating decision included the Veteran's service treatment records, claim, the Veteran's statements that he had diabetes mellitus due to herbicide exposure, and private treatment records. 

The pertinent evidence that has been received since the unappealed rating decision includes private treatment records and an May 2013 VA examination which confirms that the Veteran does indeed have diabetes mellitus.  

The Board finds present evidence of the diagnosis of diabetes mellitus is new and material.  This evidence is not cumulative or redundant of the evidence previously of record.  Moreover, it raises a reasonable possibility of substantiating the claim.  Accordingly, reopening of the claim of entitlement to service connection for diabetes mellitus is warranted.

Service Connection

In seeking VA disability compensation, a Veteran generally seeks to establish that a current disability results from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  "Service connection" basically means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 C.F.R. § 3.303.  Service connection is also warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310. 

The Veteran is currently diagnosed with diabetes mellitus, ischemic heart disease, and diabetic peripheral neuropathy, which he believes resulted from herbicide exposure while in service.  The Veteran suggested that he was exposed to herbicides in both Vietnam and Thailand.  As an initial point, the Veteran is not claiming direct service connection for diabetes mellitus or peripheral neuropathy.  Indeed, there were no complaints of these disabilities shown in the service treatment records, and the Veteran does not contend an in-service onset.  There is evidence the Veteran was diagnosed with diabetes mellitus, ischemic heart disease, and peripheral neuropathy after he separated from service.  As such, the Veteran's claim for service connection for diabetes mellitus and peripheral neuropathy turns on whether it can be established that he was exposed to herbicides while in service.  With regard to the claim for service connection for ischemic heart disease, the Veteran claims both in-service onset and as due to herbicide exposure.

Service connection may be granted on a presumptive basis for certain diseases associated with exposure to certain herbicide agents, including diabetes mellitus, ischemic heart disease, and early on-set peripheral neuropathy, even though there is no record of such disease during service, if they manifest to a compensable degree any time after service, in a veteran who had active military, naval, or air service for at least 90 days, during the period beginning on January 9, 1962 and ending on May 7, 1975, in the Republic of Vietnam, including the waters offshore, and other locations if the conditions of service involved duty or visitation in Vietnam.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e), 3.313.  This presumption may be rebutted by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. §§ 3.307, 3.309.  

Herbicide exposure may also be shown for certain service in Thailand, as VA has determined that there was significant use of herbicides on the fenced in perimeters of military bases in Thailand intended to eliminate vegetation and ground cover for base security purposes.  Therefore, when herbicide related claims from veterans with Thailand service are received, VA is instructed to evaluate the treatment and personnel records to determine whether a veteran's service activities involved duty on or near the perimeter of the military base where that veteran was stationed.  

The majority of troops in Thailand during the Vietnam era were stationed at the Royal Thai Air Force Bases of U-Tapao, Ubon, Nakhon Phanom, Udorn, Takhli, Korat, and Don Muang.  If a U.S. Air Force veteran served on one of these air bases as a security policeman, security patrol dog handler, member of a security police squadron, or otherwise served near the air base perimeter, as shown by MOS (military occupational specialty), performance evaluations, or other credible evidence, then herbicide exposure should be acknowledged on a facts found or direct basis.  However, this applies only during the Vietnam era, from February 28, 1961 to May 7, 1975.  

The Veteran has written several statements regarding his herbicide exposure.  Service personnel records show the Veteran served in Thailand from March 1968 to August 1968 (within the presumptive period) and was assigned to the Takhli Air Force Base (AFB).  

The Veteran has provided a series of statements explaining how his daily duties while stationed in Thailand brought him within close proximity of the fences, and therefore within the confines of the herbicide presumption for Thailand.  For example, in a December 2012 statement, the Veteran indicated that his duties included painting warning signs and hanging them on the fence along the perimeter of the base.  The Veteran's MOS was as a Protective Coating Specialist, and his reported duties to the air base perimeter to hang signs would therefore be consistent with his MOS.  See 38 U.S.C.A. § 1154(a).

The Veteran's DD-214 shows foreign service, and he was awarded the Vietnam Service Medal and the Republic of Vietnam Campaign Medal.  While none of these medals presumptively establishes "boots on the ground" in Vietnam, the award of them is consistent with his description of his foreign service.

In April 2010, the Veteran filed his claims seeking service connection for ischemic heart disease.  A June 2011 Ischemic Heart Disease Disability and Benefits Questionnaire reflects a diagnosis of ischemic heart disease.  In a July 2011 statement, a private physician, DR. L.L.M, stated that coronary artery disease was present and ignored in the Veteran's early service career.  In a June 2011 statement, the Veteran's wife indicated that the Veteran complained of leg and chest pain on exertion on joining the Air Force.  In July 2012, the Veteran filed his claim seeking service connection for peripheral neuropathy.  In August 2012, the Veteran submitted an Internet Article addressing the relationship between Agent Orange exposure and peripheral neuropathy.  In an August 2012 statement, the Veteran indicated that he began having chest pains upon exertion prior to his discharge in 1977.  In a December 2012 statement, the Veteran added detail that he was exposed to herbicides on the flight line and while hanging signs on the perimeter of the base.  He stated that he had a TDY assignment to Udorn for a day and a half to repair a paint job on an aircraft which was on the apron around the perimeter of the base.  He further stated that he landed in Vietnam in 1968 at the Tan San Nhut AFB and departed for 2 hours while on the way to Thailand, and he noted that he received the Vietnam Service Medial and the Vietnam Campaign Medal.  A May 2013 VA examination report noted the Veteran's diagnosis of diabetes mellitus.  In an August 2014 statement submitted with his substantive appeal, the Veteran further explained that everyone assigned to Takhli AFB had an assigned defensive position on the fence line and that he was exposed to the flight line daily.  The Veteran stated that herbicides were used around the revetments where the planes were parked. 

It is the role of the Board as finder of fact to evaluate the credibility of the evidence and to determine the weight that is to be assigned to it.  In this case, the Veteran's lay statements have been highly consistent both with each other and with his reports during VA examinations.  Moreover, the Veteran served at Takhli AFB, which is among those listed to which the presumption applies.  The Veteran is certainly competent to report on matters observed or within his personal knowledge.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  His credible reports of extensive exposure to the base perimeter as part of his duties at the flight line are highly persuasive.  Also, it must be noted that the Veteran served honorably in the United States Air Force for more than two decades without any incident that would suggest he has anything but the highest integrity.  As such, the Board has no reason to doubt the accuracy of the Veteran's statements, and will accept the Veteran's statements as sufficient to establish that he was consistently brought within the air base perimeters and is therefore presumed to have been exposed to herbicides during his active service.

As noted, when a veteran is diagnosed with diabetes mellitus and ischemic heart disease and is presumed to have been exposed to herbicides during service, service connection will be granted unless there is clear evidence to the contrary, which is not present here.  

As such, the criteria for service connection for diabetes mellitus and ischemic heart disease have been met, and the Veteran's claim is granted.

The Veteran is also seeking service connection for peripheral neuropathy of the bilateral lower extremities, as due to herbicide exposure or as secondary to diabetes mellitus.

In this case on VA examination in May 2013, the VA examiner found the Veteran to have diabetic peripheral neuropathy.  As such, the Veteran's claim for service connection has been met for peripheral neuropathy of the bilateral lower extremities and the Veteran's claim is granted on a secondary basis.   


ORDER

New and material evidence has been presented and the claim of entitlement to service connection for diabetes mellitus is reopened.  

Service connection for diabetes mellitus is granted. 

Service connection for ischemic heart disease is granted. 

Service connection for diabetic peripheral neuropathy is granted. 


______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


